DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/21 has been entered.
 
Claim Objections
Claim 8 is objected to because of the following informalities:  in line 11, “differences between powers” should be “differences between the powers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US  2007/0016045 in view of Muramatsu et al. US 2003/0191399.
Regarding claims 5 and 8, Zhang discloses an electronic device comprising: a blood flow sensor, including at least one of a laser irradiation-type sensor or a sonic irradiation-type sensor ([¶2] and ultrasonic probe is used to take a spectrogram so it is ultrasonic irradiation type sensor), and configured to acquire information related to blood as blood flow data based on Doppler shift ([¶2] the Doppler shift is used to measure velocity of the blood); a processor configured to calculate a power spectrum of the blood flow data based on the blood flow data ([¶9, 60]), calculating by the processor of the electronic device, power corresponding to a plurality of different frequencies, respectively, from the power spectrum ([¶3,4]) calculate an outline index, which is calculated based on differences between the powers associated with different frequencies among the calculated powers ([¶3,4,43,60] an envelope curve of the power spectrum is determined. This is considered an outline index. The outline index is based on the differences in the maxim power at various frequency bands. Similarly a difference function is determined and correlated with velocity) and a display configured to display the determined numerical values ([¶43,64]).
Zhang does not specifically disclose determining by using an estimator of a non-transitory storage medium, a numerical value of viscosity of the blood based on the outline index. However, in the same field of endeavor of ultrasound blood diagnostics, Muramatsu teaches a blood velocity monitoring device that determines blood viscosity from ultrasound signals ([¶54]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Zhang with the viscosity determination of Muramatsu in 
Regarding claim 3, Zhang discloses the processor is further configured to calculate powers corresponding to a plurality of different frequencies ([FIG3][¶13] the power spectrum is determined), respectively, from the power spectrum, calculate a difference between two powers associated with two frequencies among the calculated powers, as the outline index, and increase the numerical value of the viscosity of the blood as the calculated difference increases ([FIG3][¶20] a difference function is used to determine the envelope curve. In this particular function an increase in the difference results in an increase of the curve and thus an increase in the numerical value).  
Response to Arguments
Applicant's remaining arguments filed 8/3/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 103 rejection, Examiner respectfully disagrees. Zhang discloses determining the outline based on the differences in the power at different frequency of the power spectrum which meets the claim language. The claim does not specifically recite that a difference is taken. The claim also does not read as narrow as FIG. 8 references in Applicant’s arguments. The instant application seems to take a ratio of slopes as the difference of power but this is not recited specifically in the claim language. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A CATINA/            Examiner, Art Unit 3791                                                                                                                                                                                                                                                                                                                                                                                            /ALLEN PORTER/Primary Examiner, Art Unit 3792